Exhibit 21.1 Flagstone Reinsurance Holdings Limited List of Subsidiaries Subsidiary Jurisdiction Ownership Interest Held By Immediate Parent Flagstone (Gibraltar) Limited Gibraltar 100.00% Flagstone Finance SA (1) Luxembourg 100.00% Flagstone Réassurance Suisse SA (2) Switzerland 100.00% Island Heritage Holdings Limited (4) Cayman Islands 58.80% Flagstone Reinsurance Africa Limited (3) South Africa 100.00% Flagstone Alliance Insurance and Reinsurance Plc (3) Cyprus 100.00% Haute Route Re Ltd (3) Bermuda 100.00% Flagstone Capital Management Luxembourg (3) Luxembourg 100.00% Flagstone Leasing Services Limited Bermuda 100.00% Flagstone King Air Holdings Limited (5) Bermuda 100.00% IAL Leasing Ltd. (5) Bermuda 100.00% Longtail Aviation International Limited (5) Bermuda 100.00% IAL King Air Limited (6) British Virgin Islands 75.00% Flagstone Westwind Holdings Limited (5) Bermuda 100.00% Flagstone Holdings (UK) Limited United Kingdom 100.00% Flagstone Corporate Name Limited (7) United Kingdom 100.00% Marlborough Underwriting Agency Limited (7) United Kingdom 100.00% FlagstoneCapital Management (Bermuda) Limited Bermuda 100.00% West End Capital Management (Cayman) Limited (8) CaymanIslands 100.00% Flagstone Underwriters Middle East Limited (9) Dubai 100.00% Flagstone Underwriters Latin America Limited (9) Puerto Rico 100.00% Flagstone Management Services (Halifax) Limited (8) Canada 100.00% Flagstone (Mauritius) Limited (8) Mauritius 100.00% Flagstone Underwriting Support Services (India) Private Limited (9) India 100.00% Flagstone Representatives Limited (formed as West End Capital Management (UK) Limited) United Kingdom 100.00% Mont Fort Re Limited (10) Bermuda 100.00% A wholly-owned subsidiary of Flagstone (Gibraltar) Limited. A wholly-owned subsidiary of Flagstone Finance SA A wholly-owned subsidiary of Flagstone Reassurance Suisse SA An entity in which Flagstone Reassurance Suisse SA acquired a majority interest A wholly-owned subsidiary of Flagstone Leasing Services Limited An entity in which Flagstone Leasing Services Limited holds a majority interest A wholly-owned subsidiary of Flagstone Holdings (UK) Limited A wholly-owned subsidiary ofFlagstone Capital Management (Bermuda) Limited. An indirect wholly-owned subsidiary of Flagstone Capital Management (Bermuda) Limited The Company owns all of the outstanding common shares, and none of the outstanding preferred shares, of Mont Fort Re Limited
